Citation Nr: 1030457	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  03-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disease due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and A.T.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2005, the Veteran appeared before the undersigned at a 
travel board hearing in Portland, Oregon.  The Board remanded the 
claim in August 2005 for further development and consideration.

In an August 2009 decision, the Board denied the claim.  The 
Veteran entered a timely appeal to the U. S. Court of Appeals for 
Veterans Claims (Court).  By Order dated in March 2010, pursuant 
to a joint motion, the Court remanded the decision to the Board 
for readjudication.  The joint motion noted that the Board failed 
to provide the Veteran an adequate examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The most recent VA examination concerning the Veteran's skin 
disability did not provide an opinion as to whether the 
currently-diagnosed skin disability was caused by the Veteran's 
exposure to herbicides when he served in Vietnam.  Therefore, 
another examination should be conducted and such opinion 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
identified skin disorder.  The claims file 
should be made available for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  The 
examiner is to identify any skin disorders 
and provide and, as to any identified, 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that they are related 
to exposure to herbicides in Vietnam.  A 
complete rationale should accompany all 
opinions provided.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his attorney a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

